Per Curiam.
Avi Joshua Lipman was admitted to practice by this Court in 2004 and lists a business address in Seattle, Washington with the Office of Court Administration. Lipman now applies to this Court, by affirmation dated August 24, 2016, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on two grounds. First, AGC contends that the application is defective since it is in the form of an affirmation, rather than an affidavit (see generally CPLR 2106 [a]; Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [1]; Rules of App Div, 3d Dept [22 NYCRR] § 806.22 [a]). In addition, AGC avers that Lipman is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the 2016-2017 biennial period (see Judiciary Law § 468-a; Matter of Cluff, 148 AD3d 1346 [2017]; Matter of Hanson, 146 AD3d 1229, 1229-1230 [2017]; Rules of Chief Admin of Cts [22 NYCRR] § 118.1).
In response to AGC’s objections, however, Lipman has submitted a supplemental affidavit, in the form of Rules for Attorney Disciplinary Matters (22 NYCRR) part 1240, appendix E and sworn to March 3, 2017, in which he attests that he is now current in his New York attorney registration requirements. Office of Court Administration records likewise establish that Lipman has duly registered for the current biennial period. Accordingly, inasmuch as Lipman has cured the procedural infirmity in his application, and having determined that he is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457 [2017] [decided herewith]; Matter of Hanson, 146 AD3d at 1230), we grant the application and accept his resignation.
McCarthy, J.P., Garry, Egan Jr., Lynch and Mulvey, JJ., concur.
Ordered that Avi Joshua Lipman’s application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further ordered that Avi Joshua Lipman’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Avi Joshua Lipman shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.